         Case 1:18-cr-00370-DKC Document 113 Filed 02/05/19 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                                 DISTRICT COURT OF MARYLAND

DEBORAH K. CHASANOW                                                6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                       Greenbelt, MD 20770
                                                                          (301) 344-0634
                                           February 5, 2019

TO:    Counsel

RE:    United States of America v. Rona Zhfani
       Criminal Case No. DKC 18-0370-3

Dear Counsel:

     This will confirm the matters discussed and the schedule set
during the telephone conference. The parties agreed to the
following schedule:

       Feb. 18, 2019            The government will provide proposed voir
                                dire, proposed jury instructions, and a
                                proposed verdict sheet to defense counsel for
                                review and comment;

       Feb. 21, 2019            Defendant’s comments/position on the proposed
                                joint pretrial submissions are due to the
                                government. Counsel are to confer to prepare
                                joint submissions;

       Feb. 27, 2019            Motions in limine, joint proposed voir dire,
                                joint proposed jury instructions, and a joint
                                proposed verdict sheet to be filed with the
                                court electronically and in Word format to
                                mdd_dkcchambers@mdd.uscourts.gov. Any matters
                                of disagreement should be identified through
                                supplemental filings; and

       March 4, 2019            6-7 day jury trial. Location to be finalized
                                at a later date. The court and counsel will
                                explore the availability of Hebrew translators
                                and counsel for Defendant will advise if such
                                assistance is requested.

      Despite the informal nature of this letter, it constitutes an
Order of the court and the clerk is instructed to docket it as
such.

                                           Very truly yours,

                                                /s/

                                           DEBORAH K. CHASANOW
                                           United States District Judge
